Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 11, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00018-CR
                                NO. 14-21-00019-CR
                                NO. 14-21-00020-CR


                    IN RE TODD W. ALTSCHUL, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             149th District Court
                           Brazoria County, Texas
                 Trial Court Cause Nos. 23557, 26672 & 26673

                        MEMORANDUM OPINION

      On January 11, 2021, relator Todd W. Altschul filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator complains of the November 30, 2020 orders denying
his motions for judgment nunc pro tunc signed by the Honorable Terri Holder,
presiding judge of the 149th District Court of Brazoria County.
      On July 19, 2019 , relator filed a motion for judgment nunc pro tunc in three
cases, asserting that each original judgment described the offense as a second degree
felony when each offense was actually a third degree felony with enhanced
punishment ranges. On August 8, 2019, the State filed its own motions for judgment
nunc pro tunc, conceding that each judgment should be amended to describe each
offense as a third degree felony. On August 13, 2019, the trial court ordered that the
judgments should be changed to reflect that each offense was a third degree felony.
Accordingly, on August 28, 2019, the trial court signed three judgments nunc pro
tunc correcting the original judgments to reflect that each offense was a third degree
felony.

      On September 14, 2020 and September 30, 2020, relator sought mandamus
relief from this court to correct and modify the trial court’s August 28, 2020
judgments nunc pro tunc. See In re Altschul, Nos. 14-20-00674-CR & 14-20-00675-
CR, 2020 WL 6741779, at *1 (Tex. App.―Houston [14th Dist.] Nov. 17, 2020, orig.
proceeding) (mem. op., not designated for publication); In re Altschul, No. 14-20-
00629-CR, 2020 WL 5792103, at *1 (Tex. App.―Houston [14th Dist.] Sept. 29,
2020, orig. proceeding) (mem. op., not designated for publication). We denied
relator’s petitions because he had an adequate remedy by appeal from the trial court’s
judgments nunc pro tunc. Altschul, 2020 WL 6741779, at *1;Altschul, 2020 WL
5792103, at *1.

      On October 23, 2020, relator filed a motion for judgment nunc pro tunc “to
modify clerical errors” in the August 28, 2019 judgments nunc pro tunc because each
contains (1) an impermissible consecutive sentencing order; and (2) errors regarding


                                          2
enhancement paragraphs. The trial court, on November 30, 2020, signed three
orders denying judgment nunc pro tunc relief.

      The purpose of a nunc pro tunc judgment is to provide a method for a trial
court to correct the record when there is a discrepancy between the judgment as
pronounced in court and the judgment reflected in the record. Blanton v. State, 369
S.W.3d 894, 897–98 (Tex. Crim. App. 2012). Corrections must reflect the judgment
that was actually rendered but that for some reason was not properly entered into the
record at the time of the judgment. Id. at 898. Such corrections are limited to clerical
errors and not errors involving judicial reasoning. Id.

      The cumulation of sentences involves judicial reasoning and does not fall
within the narrow scope of a judgment nunc pro tunc. State v. Schmitt, No. PD-
0594-11, 2012 WL 3996813, at *3–4 (Tex. Crim. App. Sept. 12, 2012) (not
designated for publication). Therefore, the trial court did not abuse its discretion by
denying relator’s motion for judgment nunc pro tunc with regard to the cumulation
of sentences.

      As to relator’s complaints of alleged errors concerning the enhancement
paragraphs, relator failed to provide a record showing the original judgments on the
enhancement paragraphs were clerical errors. See Ex parte Dopps, 723 S.W.2d 669,
670 (Tex. Crim. App. 1986) (“[B]before a judgment nunc pro tunc may be entered,
there must be proof that the proposed judgment was actually rendered or pronounced
at an earlier time.” (quoting Wilson v. State, 677 S.W.2d 518, 521 (Tex. Crim. App.
1984))). It was not an abuse of discretion for the trial court to deny relator’s motion
for nunc pro tunc on the alleged errors in the enhancement paragraphs.


                                           3
      Relator also asserts the August 28, 2019 judgments nunc pro tunc do not
contain his thumbprint or state identification number as required for a judgment of
conviction. Relator did not raise this contention in the trial court. Therefore, we do
not address it. See In re State ex rel. Ogg, 610 S.W.607, 611 (Tex. App.―Houston
[14th Dist.] 2020, orig. proceeding [mand. filed]).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. Relator’s motion to
consolidate is dismissed as moot.


                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          4